By the Chancellor.

To this decree there is an insuperable objection as to the appellants, ás it was rendered against them prematurely and unconditionally, since they were not legally before the Court; for upon the return of the attachment against Scott, there should have been an attachment with proclamation, and upon the return thereof, if no answer had been put in, a decree nisi might have been entered, (1 Rev. Code, p. 90. s. 44, 45.) but which could not have been confirmed, until a copy thereof had been duly served on the appellants. And again, the decree should have been so entered as to have made the plaintiff give security for abiding such future order as the Court might make upon the appearauce of the absent defendant at any time within seven years, as prescribed by law : (Id. 115.) nor should the whole sum of 45/. have been decreed to the appellee, unless it had been less than his demand; but as it was more, so much thereof as was equal to the demand, should have been decreed.
The decree as to the appellants was reversed with costs, and the cause retained to be proceeded in de novo.